People v Armstrong (2022 NY Slip Op 05615)





People v Armstrong


2022 NY Slip Op 05615


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, Shulman, JJ. 


Ind No. 337/19 Appeal No. 16354 Case No. 2021-00827 

[*1]The People of the State of New York, Respondent,
vJonathan Armstrong, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Carola M. Beeney of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Abigail H. Rinard of counsel), for respondent.

Order, Supreme Court, New York County (Steven M. Statsinger, J.), entered on or about February 1, 2021, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in granting an upward departure to risk level two based on clear and convincing evidence establishing the existence of aggravating factors not adequately accounted for by the risk assessment instrument (see People v Gillotti, 23 NY3d 841, 861-862 [2014]). Defendant's record of repeatedly committing lewd acts was indicative of a lack of self-control and a high risk of reoffense notwithstanding defendant's participation in treatment programs (see e.g. People v Paterson, 205 AD3d 507 [1st Dept 2022]). The mitigating factors cited by defendant were either adequately taken into account by the risk assessment instrument or outweighed by the substantiated aggravating factors.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022